UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
VERN MCKINLEY,                 )
                               )
          Plaintiff,           )
                               )
     v.                        )    Civ. Action No. 10-420 (EGS)
                               )
FEDERAL DEPOSIT INSURANCE     )
CORPORATION,                   )
                               )
          Defendant.           )
                               )

                        MEMORANDUM OPINION

     Pending before the Court in this Freedom of Information Act

(“FOIA”) case is defendant’s motion to dismiss and plaintiff’s

motion for summary judgment.   Upon consideration of the motions,

the responses and replies thereto, the applicable law, the entire

record, and for the reasons set forth below, the defendant’s

motion to dismiss is DENIED, and the plaintiff’s motion for

summary judgment is GRANTED in part and DENIED WITHOUT PREJUDICE

in part.1   The Court orders defendant to supplement its responses

to plaintiff’s requests as described below.

I.   BACKGROUND

     Plaintiff Vern McKinley is a private citizen who works “as

an advisor to governments worldwide on financial sector policy

and legal issues.”   Complaint (“Compl.”) ¶ 3.   In December, 2009,


     1
       Plaintiff’s Motion for Summary Judgment is styled as a
“Cross-Motion” even though the FDIC has not filed a motion for
summary judgment. For ease of reference the Court will refer to
plaintiff’s motion as a motion for summary judgment.
plaintiff submitted three FOIA requests to the Federal Deposit

Insurance Corporation (“FDIC”) seeking information regarding the

FDIC’s response to the global financial crisis of 2008.

Specifically, plaintiff seeks records about the agency’s creation

and use of a then-new program, the Temporary Liquidity Guarantee

Program (“TLG”), to provide assistance to banks and other

financial institutions.   On December 4, 2009, plaintiff sent a

request for “records about the FDIC’s determination on November

23, 2008 to provide financial assistance to Citigroup, Inc.”

Pl.’s Statement of Material Facts Not in Dispute (“Pl.’s Facts”)

¶ 1.   On December 20, 2009, plaintiff sent two additional FOIA

requests to the FDIC.   Plaintiff requested records about the

FDIC’s “determination on October 14, 2008 to create a new

program,” the TLG program, “to provide financial assistance to

banks, thrift institutions, and certain bank holding companies.”

Pl.’s Facts ¶ 2.   He also requested records about FDIC’s

“determination on January 16, 2009 to provide financial

assistance to Bank of America Corp.”    Pl.’s Facts ¶ 3.   In all

three requests, plaintiff specifically asked for “any information

available on” these determinations “such as meeting minutes or

supporting memos.”   Pl.’s Facts ¶¶ 1, 2, 3.

       The FDIC did not respond to plaintiff’s requests within the

time limits set forth in 5 U.S.C. § 552(a)(6)(A)(i) and 5 U.S.C.

§ 552(a)(6)(B)(i).   Pl.’s Facts ¶ 4.   Accordingly, plaintiff


                                  2
initiated this lawsuit on March 15, 2010.     See generally Compl.

In his complaint, Plaintiff alleges that the FDIC violated the

FOIA by “failing to produce any and all non-exempt records

responsive to Plaintiff’s requests,” Compl. ¶ 19, and requests,

inter alia, that defendant “search for and produce any and all

non-exempt records responsive to plaintiff’s requests.”    Compl.

p. 5.

        On April 15, 2010, the FDIC responded to all three requests.

Def.’s Statement of Undisputed Facts (“Def.’s Facts”) ¶¶ 6-8.

The FDIC provided the plaintiff with 101 pages of material

responsive to his FOIA requests, but redacted information from

every document it produced pursuant to several FOIA and

Government in the Sunshine Act (“Sunshine Act”) exemptions.

Def.’s Facts ¶¶ 6-8.    Shortly thereafter FDIC moved to dismiss

the case, arguing that its responses to plaintiff’s FOIA requests

render the case moot.     See generally Def.’s Motion to Dismiss.

Plaintiff opposed the motion to dismiss and simultaneously moved

for summary judgment.    In his motion for summary judgment,

plaintiff challenges the adequacy of the agency’s search and its

reliance on the FOIA and Sunshine Act exemptions to withhold the

redacted information.     See generally Pl.’s Mem. in Opposition to

Motion to Dismiss and In Support of Motion for Summary Judgment

(“Pl.’s Mem.).    Both motions are now ripe for decision by the

Court.


                                   3
II.     STANDARD OF REVIEW

        A.   Motion to Dismiss on Mootness Grounds

        A case is moot when “the issues presented are no longer

‘live’ or the parties lack a legally cognizable interest in the

outcome.”     Cnty. of Los Angeles v. Davis, 440 U.S. 625, 631

(1979)(citations omitted).    It is well established that “a

defendant’s voluntary cessation of a challenged practice does not

deprive a federal court of its power to determine the legality of

the practice.”     Friends of the Earth v. Laidlaw, 528 U.S. 167,

189 (2000) (quotation omitted).    In order to prevail on a

mootness claim occasioned by the defendant’s voluntary conduct,

the movant must show, inter alia, that “interim relief and events

have completely and irrevocably eradicated the effects of the

alleged violation.”     Albritton v. Kantor, 944 F. Supp. 966, 974

(D.D.C. 1996) (citing Davis, 440 U.S. at 631).

        In a FOIA case, “once all requested records are

surrendered,” the substance of the controversy disappears and

“federal courts have no further statutory function to perform.”

Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982).       However, as

the government itself acknowledges, in “instances where an

agency has released documents, but other related issued remain

unresolved, courts frequently will not dismiss the action” as

moot.    GUIDE TO THE FREEDOM OF INFORMATION ACT, U.S. Dep’t of

Justice Office of Information Policy, 767-68 & n.180 (2009 Ed.)

                                   4
(citing, e.g., Nw. Univ. v. USDA, 403 F. Supp. 2d 83, 85-86

(D.D.C. 2005) (refusing to dismiss action as moot despite belated

release of documents because plaintiff challenged adequacy of

defendant’s document production); Looney v. Walters-Tucker, 98 F.

Supp. 2d 1, 3 (D.D.C. 2000)(finding no mootness even after

production of requested documents because “[i]n a FOIA case,

courts always have jurisdiction to determine the adequacy of the

search”), aff’d per curiam sub nom. Looney v. FDIC, 2 F. App’x 8

(D.C. Cir. 2001)).

     B.     Summary Judgment

     The Court may grant a motion for summary judgment if the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with affidavits or declarations,

show that there is no genuine issue of material fact and that the

moving party is entitled to judgment as a matter of law.    Fed. R.

Civ. P. 56(c).   The moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).     The non-

moving party, however, cannot rely on “mere allegations or

denials.”    Burke v. Gould, 286 F.3d 513, 517 (D.C. Cir. 2002)

(quoting Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).      If

the Court concludes that “the nonmoving party has failed to make

a sufficient showing on an essential element of [its] case with

respect to which [it] has the burden of proof,” then the moving


                                  5
party is entitled to summary judgment.       Celotex, 477 U.S. 317,

323.

       In a FOIA case, the burden of proof is always on the agency

to demonstrate that it has fully discharged its obligations under

the FOIA.    See Dep’t of Justice v. Tax Analysts, 492 U.S. 136,

142 n.3 (1989) (“the burden is on the agency to demonstrate, not

the requester to disprove, that the materials sought . . . have

not been improperly withheld.”).       However, when a FOIA plaintiff

moves for summary judgment, he “must offer more than conclusory

statements.”    Schoenman v. Fed. Bureau of Investigation, 573 F.

Supp. 2d 119, 134 (D.D.C. 2008) (citations omitted).      Indeed, to

prevail on summary judgment on a claim that the agency improperly

withheld requested material, a requester must establish that “the

requested material, even on the agency’s version of the facts,

falls outside the proffered exemption.”       Petroleum Info. Corp. v.

U.S. Dep’t of Interior, 976 F.2d 1429, 1433 (D.C. Cir. 1992).

III. ANALYSIS

       Pending before the Court is defendant’s motion to dismiss

and plaintiff’s motion for summary judgment.      The Court considers

each in turn.

       A.   Mootness

       The FDIC argues that the plaintiff’s claim is moot because

the agency complied with its obligations under the FOIA by

producing the requested documents.      Def.’s Mem. in Support of


                                   6
Mot. to Dismiss at 4.    The plaintiff responds that his claim is

not moot because the documents produced are heavily redacted, and

the FDIC has not met its statutory burden to “justify its claims

of exemption, demonstrate[] that all non-exempt information has

been segregated and disclosed, or prove[] that its searches for

responsive information were reasonably calculated to uncover all

responsive materials.”    Pl.’s Mem. at 5.   The Court agrees with

plaintiff that his claim is not moot.

     It is well established that a case is not moot unless “the

parties lack a legally cognizable interest in the outcome.”

Davis, 440 U.S. at 631.    As courts in this Circuit have

repeatedly held, FOIA requesters have a cognizable interest in

having the Court determine (1) whether the search for records was

adequate under the standards for adequate records searches

required by FOIA, and (2) whether the agency has released all

nonexempt material.     See, e.g., Perry v. Block, 684 F.2d at 125;

Nw. Univ. v. USDA, 403 F. Supp. 2d at 86; Looney v. Walters-

Tucker, 98 F. Supp. 2d at 3.    Although the agency has released

portions of certain agency documents, these additional issues

remain in dispute, and the Court has jurisdiction to hear these

claims.2   Therefore, defendant’s motion to dismiss is DENIED.


     2
        Defendant’s argument to the contrary is baseless.
Defendant argues that plaintiff’s “sole claim in this action is
that . . . [the agency has] fail[ed] to respond timely to his
three FOIA requests.” Def.’s Mem. in Support of Motion to
Dismiss at 4 (emphasis in original). Now that the FDIC has

                                   7
     B.   Motion for Summary Judgment

     Plaintiff moves for summary judgment on the grounds that

defendant has not met its burden to show it conducted an adequate

search and that it has not met its burden to justify non-

disclosure of responsive documents.   The Court will address these

arguments in turn.

          1.   Adequacy of the Search

     As discussed supra, in a FOIA action the burden of proof is

on the defendant agency to show that it complied with the FOIA.

See 5 U.S.C. § 552(a)(4)(B); see also Dep’t of Justice v.

Reporters Comm. for Freedom of the Press, 489 U.S. 749, 755

(1989)(“unlike the review of other agency action that must be

upheld if supported by substantial evidence and not arbitrary and

capricious, the FOIA expressly places the burden on the agency to

sustain its action”).   In response to a challenge to the adequacy

of its search for requested records, “the agency may meet its

burden by providing ‘a reasonably detailed affidavit, setting

forth the search terms and the type of search performed, and


responded, the agency argues, plaintiff “has obtained all of the
relief he sought[.]” Id. The government materially
misrepresents plaintiff’s complaint, which clearly states that
the FDIC has “failed to produce any records responsive to
McKinley’s requests or demonstrate that responsive records are
exempt from production.” Compl. ¶ 16 (emphasis added); see also
¶ 19 (“Defendant has violated FOIA by failing to produce any and
all non-exempt records responsive to plaintiff’s requests[.]”)
Plaintiff clearly requests that the Court determine whether the
FDIC has adequately searched for agency records as well as
whether it has disclosed all non-exempt materials.

                                 8
averring that all files likely to contain responsive materials .

. . were searched.’” Iturralde v. Comptroller of the Currency,

315 F.3d 311, 313-14 (D.C. Cir. 2003) (quoting Valencia-Lucena v.

U.S. Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999)).     Although

the affidavit or declaration submitted by the agency “need not

set forth with meticulous documentation the details of an epic

search for the requested records, [it must] describe what records

were searched, by whom, and through what processes.”     Hussain v.

U.S. Dep’t of Homeland Security, 674 F. Supp. 2d 260, 264-65

(D.D.C. 2009) (citing Steinberg v. Dep’t of Justice, 23 F.3d 548,

552 (D.C. Cir. 1994); Perry v. Block, 684 F.2d at 127).

     The plaintiff argues that the declaration submitted by the

FDIC fails to demonstrate that the agency’s search was adequate.

Pl.’s Reply at 8.   Specifically, the plaintiff asserts that the

declaration provided does not explain “why the Executive

Secretary Section [the only Section to search for records in

response to plaintiff’s requests] was believed to be the office

most likely to have responsive records; the search methods used;

descriptions of searches performed; or the names of agency

personnel who conducted the searches.   Nor does the FDIC provide

a declaration from an employee with firsthand knowledge of the

searches performed.”   Pl.’s Reply at 8.   The FDIC has not

responded to this argument.




                                 9
     The FDIC provided one declaration from Gary Jackson, counsel

in the agency’s FOIA/Privacy Group in Washington, DC.    Jackson

states that he is “familiar with the procedures used by the FDIC

in processing and responding to FOIA requests.”    Declaration of

Gary Jackson (“Jackson Decl.”) ¶ 5.    However, as plaintiff

correctly points out, Jackson does not explain the search methods

employed by the FDIC to respond to plaintiff’s requests, who

conducted the searches, whether he is personally aware of the

search procedures used, or if such procedures were followed by

the Executive Secretary Station.     Jackson Decl. ¶¶ 1-19.   “All of

these deficiencies undermine the sufficiency” of the declaration.

Prison Legal News v. Lappin, 603 F. Supp. 2d 124, 127 (D.D.C.

2009); see also Morley v. CIA, 508 F.3d 1108, 1122 (D.C. Cir.

2007) (agency must do more than offer “a single, conclusory

affidavit that generally asserts adherence to the reasonableness

standard”).   The agency has not provided a sufficient declaration

from which the Court can conclude it conducted an adequate search

for all records within its possession and control.    Accordingly,

the Court must GRANT the plaintiff’s motion for summary judgment

regarding the adequacy of the search.    The FDIC must either (1)

conduct a new search (or searches) for the records sought by the

plaintiff to ensure the search is adequate consistent with

governing caselaw; or (2) provide the Court with declarations

from which the Court can find that the declarants have personal


                                10
knowledge that the search methodology, procedures, and searches

actually conducted were reasonably designed to locate documents

responsive to plaintiff’s requests.     See Lappin, 603 F. Supp. 2d

at 128; see also Davidson v. Envtl. Prot. Agency, 121 F. Supp. 2d

38, 40 (D.D.C. 2000) (requiring agency to either perform

additional searches or to file additional declarations better

explaining how its original searches were adequate).

          2.    The FDIC’s Withholding of Documents Pursuant to
                Several FOIA and Sunshine Act Exemptions

     Congress enacted FOIA and the Sunshine Act to “open up the

workings of government to public scrutiny through the disclosure

of government records.” Stern v. FBI, 737 F.2d 84, 88 (D.C. Cir.

1984)(quotation omitted)(discussing FOIA); see also Shurberg

Broad. of Hartford, Inc. v. F.C.C., 617 F. Supp. 825, 828 (D.D.C.

1985) (discussing Sunshine Act).     Although these Acts are aimed

toward “open[ness] . . . of government,” Stern, 737 F.2d at 88,

Congress acknowledged that “legitimate governmental and private

interests could be harmed by release of certain types of

information.”   Critical Mass Energy Project v. Nuclear Regulatory

Comm’n, 975 F.2d 871, 872 (D.C. Cir. 1992) (citations and

quotations omitted)(discussing FOIA); see also Common Cause v.

Nuclear Regulatory Comm’n, 674 F.2d 921, 928-29 (D.C. Cir. 1982)

(discussing Sunshine Act).   As such, pursuant to FOIA’s nine

exemptions or the Sunshine Act’s ten, an agency may withhold

requested information. 5 U.S.C. § 552(a)(4)(B); 5 U.S.C.

                                11
§ 552(b)(1)-(9); 5 U.S.C. § 552b(b); 5 U.S.C. § 552b(c)(1)-(10).

However, because these statutes establish a strong presumption in

favor of disclosure, requested material must be disclosed unless

it falls squarely within one of the exemptions carved out in the

Acts.     See Burka v. U.S. Dep’t of Health and Human Servs., 87

F.3d 508, 515 (D.C. Cir. 1996) (FOIA); Common Cause, 674 F.2d at

928-29 (Sunshine Act).    The agency bears the burden of justifying

any withholding.     See Bigwood v. U.S. Agency for Int’l Dev., 484

F. Supp. 2d 68, 74 (D.D.C. 2007) (FOIA); Common Cause, 674 F.2d

at 628-29 (Sunshine Act).    “To enable the Court to determine

whether documents properly were withheld, the agency must provide

a detailed description of the information through a so-called

‘Vaughn index,’ sufficiently detailed affidavits or declarations,

or both.”     Hussain, 674 F. Supp. 2d at 267 (citations omitted).

Although there is no set formula for a Vaughn index, the agency

must “disclos[e] as much information as possible without

thwarting the exemption’s purpose.”     King v. Dep’t of Justice,

830 F.2d 210, 224 (D.C. Cir. 1987)).

        The sole declaration the FDIC provides, that of Gary

Jackson, discussed supra, contains no information regarding any

of the withheld information.    The FDIC’s Vaughn index dutifully

identifies each portion of a document withheld and the

exemption(s) cited, and provides a brief description of the

withheld portion and the basis for its withholding.    However,


                                  12
after careful consideration, the Court concludes that the agency

failed to provide sufficient information to enable the Court to

conclude that the agency’s non-disclosure of documents is

justified.   The Agency’s assertion of each exemption, and the

Court’s reason for rejecting it at this stage of the litigation,

will be addressed in turn.

                a.   Exemption 4

     FOIA’s Exemption 4 and the Sunshine Act’s Exemption 4

(collectively, “Exemption 4") are identical: both exempt from

disclosure “trade secrets and commercial or financial information

obtained from a person that is privileged or confidential.”     5

U.S.C. § 552(b)(4); 5 U.S.C. § 552b(c)(4).   In order for the

Court to determine whether withheld information is “privileged

and confidential” within the meaning of Exemption 4, the Court

must first determine “whether the information was provided to the

government voluntarily or if it was required to be provided.”

Defenders of Wildlife v. U.S. Dep’t of the Interior, 314 F. Supp.

2d 1, 15-16. (D.D.C. 2004).   Depending on the answer to this

question, the Court must then apply the appropriate test for

privilege/confidentiality.    See Id.

     The FDIC has made no effort to explain whether the withheld

information was voluntarily or involuntarily provided.   Rather,

the FDIC’s justification for withholding material based on

Exemption 4 consists of vague statements such as “Chairman [of


                                   13
the FDIC] Bair discusses details of the condition of the named

banks,” accompanied by conclusory assertions that the material

“includes confidential commercial and financial information

obtained from banks.”     Vaughn Index p. 3.   The government’s

submission does not permit the Court “to make a rational decision

[about] whether the withheld material must be produced without

actually viewing the documents themselves . . . [and] to produce

a record that will render [its] decision capable of meaningful

review on appeal.”    King v. Dep’t of Justice, 830 F.2d at 219

(citation omitted).   The agency therefore has not met its burden

to justify withholding.

                b.    Exemption 5

     Exemption 5 of the FOIA permits an agency to withhold

records that are “inter-agency or intra-agency memorandums or

letters which would not be available by law to a party other than

an agency in litigation with the agency.”      5 U.S.C. § 552(b)(5).

Exemption 5 encompasses the deliberative process privilege, which

protects from disclosure documents that would reveal an agency’s

deliberations prior to arriving at a particular decision.         See

Tax Analysts v. Internal Revenue Serv., 294 F.3d 71, 76 (D.C.

Cir. 2002).   Information is not protected by the deliberative

process privilege unless it is “predecisional” and

“deliberative,” and an agency may not use Exemption 5 to “shield

documents that simply state or explain a decision the government


                                    14
has already made or protect information that is purely factual.”

In re Sealed Case, 121 F.3d 729, 737 (D.C. Cir. 1997).

     FDIC has withheld significant portions of three memoranda

from agency staff to the Board of Directors based on Exemption 5.

While the material withheld certainly may contain information

protected by the deliberative process privilege, the Court cannot

conclude that it does on the record before it.        As a threshold

matter, the memoranda cited as “predecisional” are dated the same

day as the board meetings at which the final decisions were made.

See generally Vaughn Index.       However, a document can only be

“predecisional,” and therefore protected by the deliberative

process privilege, if “it was generated before the adoption of an

agency policy.”        Judicial Watch, Inc. v. FDA, 449 F.3d 141, 151

(D.C. Cir. 2006)(quotation omitted)(emphasis added).        While the

fact that the dates are identical does not necessarily mean that

Exemption 5 withholding is improper, “the agency must ‘illustrate

a chronology’ in some way in order to justify predecisional

withholding.”     Hussain, 674 F. Supp. 2d at 271 (quoting Judicial

Watch v. FDA, 449 F.3d at 151).         Without more information, the

Court cannot find that FDIC’s explanation of its withholdings

under Exemption 5 is adequate.

                  c.     Exemption 8

     The FDIC also asserts Exemption 8 of FOIA and the Sunshine

Act, which are identical, to withhold significant portions of the


                                       15
board meeting minutes and the memoranda from agency staff to the

board.   Under Exemption 8, “matters . . . related to examination,

operating or condition reports prepared by, or on behalf of, or

for the use of an agency responsible for the regulation or

supervision of financial institutions” are exempted from

disclosure.   5 U.S.C. § 552(b)(8); 5 U.S.C. § 552b(c)(8).   While

Exemption 8 has been broadly construed by the courts, there are

some limits to its interpretation.   See GUIDE TO THE FREEDOM OF

INFORMATION ACT, U.S. Dep’t of Justice Office of Information

Policy, 663 (2009 Ed.).   Based on the extremely limited

information provided by the FDIC, the Court cannot determine

whether the material withheld contains or is derived from any

part of an examination, operating report or condition report.

See, e.g., Vaughn Index at 5-6 (various portions of November 23,

2008 Memo from FDIC Staff to Board of Directors withheld pursuant

to Exemption 8 on the grounds that it contains “discussion of

condition of bank and options for improving conditions of bank”;

“discussion of bank condition and risk issues”; and “discussion

of bank condition, options for taking action, effect of not

acting, and how bank condition affects other areas”).   Nor does

the agency explain what specific information about the financial

institutions is contained in these memoranda that would justify

its withholding based on Exemption 8.   Based on the current

record, the Court cannot find that FDIC has fulfilled its


                                16
obligations under FOIA or the Sunshine Act with respect to its

withholdings under Exemption 8.

                d.   Exemption 9

     Sunshine Act Exemption 9(A)(ii) permits an agency to

withhold information if its “premature” disclosure would

“significantly endanger the stability of any financial

institution.”   5 U.S.C. § 552b(c)(9)(A)(ii).   Like the exemptions

previously discussed, Exemption 9 must be narrowly construed, and

the agency bears the burden of proof to show that it is properly

invoked.   See Common Cause, 674 F.2d at 929, n.18.

     Once again, the FDIC has failed to meet its burden to show

information was properly withheld under the claimed exemption.

As plaintiff correctly points out, the agency asserts that

“disclosure would endanger the stability of a financial

institution,” see generally Vaughn index, while completely

ignoring the requirements that the disclosure must be found to be

“premature” as well as likely to “significantly” endanger the

banks’ stability.3   Pl’s Reply at 18-19.   In addition, the Vaughn

Index fails to discuss with any specificity the nature or type of



     3
        The Court is particularly troubled by the agency’s
failure to address the temporal component of the exception given
that much of the information withheld was shared at the meetings
in which the FDIC’s Board of Directors decided to provide
assistance to the banks, presumably due to the banks’ immediate
need for help. On this record, the Court fails to understand why
disclosure of such information should be considered “premature”
and thus subject to Exemption 9.

                                   17
information withheld.     Accordingly, the Court cannot conclude

that the material at issue was properly withheld under Exemption

9.

                   e.   Segregability

      “If a record contains information that is exempt from

disclosure, any reasonably segregable information must be

released after deleting the exempt portions, unless the nonexempt

portions are inextricably intertwined with exempt portions.”

Hussain, 674 F. Supp. 2d at 272 (citations omitted).       Despite the

fact that the FDIC has withheld numerous documents in part, it

has provided no explanation as to how it met the segregability

requirement.    Accordingly, defendant has not met its burden to

show that it has disclosed all reasonably segregable information.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that this

action is not moot.     Accordingly, defendant’s motion to dismiss

is DENIED.     The Court further concludes that FDIC has not met its

burden to show that it conducted an adequate search for records

responsive to plaintiff’s FOIA requests.    Accordingly,

plaintiff’s motion for summary judgment is GRANTED as it pertains

to the adequacy of the FDIC’s search.    The Court further

concludes that, based on the current record, the defendant has

not fulfilled its obligations under FOIA or the Sunshine Act to

justify withholding of documents or parts of documents pursuant


                                   18
to the Acts’ exemptions.   However, the record is not sufficiently

developed for the Court to grant summary judgment for plaintiff

on this issue.   See, e.g., Petroleum Info. Corp. v. U.S. Dep’t of

Interior, 976 F.2d at 1433 (summary judgment on exemptions from

disclosure should be granted for a FOIA plaintiff when the

requested material, “even on the agency’s version of the facts,

falls outside the proffered exemption.”).   Accordingly,

plaintiff’s motion for summary judgment regarding the agency’s

use of exemptions is DENIED WITHOUT PREJUDICE.    This matter is

remanded to the FDIC so that it may (1) either conduct new

searches for the records sought by plaintiff or submit

declarations that adequately demonstrate that the agency employed

search methods reasonably likely to lead to discovery of records

responsive to the plaintiff’s requests; and (2) demonstrate that

responsive documents have been produced to plaintiff, and that

responsive documents and parts of documents not provided to

plaintiff have been properly withheld under FOIA or Sunshine Act

exemptions claimed by the FDIC.    An appropriate order accompanies

this memorandum opinion.

SIGNED:   Emmet G. Sullivan
          United States District Court Judge
          December 23, 2010




                                  19